MEMORANDUM **
Roberto Ramirez-Barajas appeals his 78-month sentence imposed following his guilty plea to importation of marijuana into the Umted States, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Barajas contends he was a minimal or minor participant under U.S. *640Sentencing Guideline § 3B1.2 because he was not the owner of the ship nor its cargo of 498.8 kilograms of marijuana. We review for clear error the district court’s factual finding that Moreno was not a minor or minimal participant. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006).
The district court did not err by denying Ramirez-Barajas’ application for a minor role adjustment under section 3B1.2 because the record before us demonstrates Ramirez-Barajas recruited and supervised his co-defendant. Moreover, it was Ramirez-Barajas who piloted the ship.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.